Citation Nr: 1748465	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic fatigue.

2.  Whether new and material evidence has been received to reopen a claim of service connection for Hepatitis C.

3.  Whether new and material evidence has been received to reopen a claim of service connection insomnia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for mechanic low back pain.

5.  Whether new and material evidence has been received to reopen a claim for service connection for S1 left lower extremity radiculopathy.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for headache.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to a rating in excess of 30 percent for right knee disorder with patellar subluxation.

13.  Entitlement to a rating in excess of 10 percent for a right knee disorder with painful motion.  

14.  Entitlement to a rating in excess of 10 percent for a right knee surgical scar.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2014, November 2014, and June 2015 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran died in September 2017.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


